Citation Nr: 0914623	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-11 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella with osteoarthritis of the right 
knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella with osteoarthritis of the left 
knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a lumbar strain with degenerative disc 
disease and spondylosis.

4.  Entitlement to an initial compensable rating for 
residuals of a scaphoid fracture and strain of the right 
wrist. 

5.  Entitlement to an initial compensable rating for a 
plantar heel spur of the right foot. 

6.  Entitlement to an initial compensable rating for 
hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 
2002, with prior active service.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  The matter is 
currently being handled by the RO in St. Petersburg, Florida. 

In July 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.

The Board notes that at the time of the July 2007 remand, the 
issue of entitlement to service connection for a left 
shoulder condition was also on appeal.  In an October 2008 
rating decision, however, that claim was granted.  As such, 
the issue is no longer on appeal and will not be addressed by 
the Board in the decision below.


FINDINGS OF FACT

1.  The Veteran's right knee disability is not manifested by 
flexion limited to 30 degrees, extension limited to 15 
degrees, or by subluxation or instability.
2.  The Veteran's left knee disability is not manifested by 
flexion limited to 30 degrees, extension limited to 15 
degrees, or by subluxation or instability.

3.  The Veteran's lumbar strain with degenerative disc 
disease and spondylosis is not manifested by incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during a 12 month period; additionally, the 
evidence does not show "moderate" intervertebral disc 
syndrome with recurring attacks.

4.  The Veteran's right wrist disability is not manifested by 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm. 

5.  The Veteran's right foot injury can not be characterized 
as moderate.

6.  The Veteran's hypertension is not manifested by diastolic 
pressure predominantly 100 or more, systolic pressure 160 or 
more, but there is a history of diastolic pressure 
predominantly 100 or more with the continuous use of 
medication for control.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for the Veteran's right knee disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5019, 5260, 5261 
(2009).  
	
2.  The criteria for separate ratings for arthritis which 
causes limitation of motion and for instability of the right 
knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5019, 5257, 5260, 5261 (2009); VAOPGCPREC 23-97, VAOPGCPREC 
9-98, VAOPGCPREC 9-04.  


	
3. The criteria for an initial rating in excess of 10 percent 
for the Veteran's left knee disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5019, 5260, 5261 
(2009).  

4.  The criteria for separate ratings for arthritis which 
causes limitation of motion and for instability of the left 
knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-
5019, 5257, 5260, 5261 (2009); VAOPGCPREC 23-97, VAOPGCPREC 
9-98, VAOPGCPREC 9-04.  

5.  The criteria for an initial rating in excess of 10 
percent for residuals of the Veteran's lumbar strain with 
degenerative disc disease and spondylosis are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (regulations prior to 
and effective September 23, 2002), General Rating Formula for 
Diseases and Injuries of the Spine (2009).

6.  The criteria for an initial compensable rating for 
residuals of the Veteran's scaphoid fracture and strain of 
the right wrist have not been met.              38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5299-5215 (2009).

7.  The criteria for an initial compensable rating for the 
Veteran's plantar heel spur of the right foot are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.40, 4.45, 4.459, 4.71a, Diagnostic 
Code 5015-5284 (2009).

8.  The criteria for an initial 10 percent rating for the 
Veteran's hypertension are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that the Veteran expressed 
disagreement with the August 2002 decision granting him 
service connection for the claims on appeal.  As such, the 
Veteran has appealed the initial evaluation assigned and the 
severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present. See Fenderson v. West, 12 Vet. App. 
119 (1999).

A.	Bilateral Knee Disability
The Veteran's right and left knee disabilities have each been 
assigned a 10 percent evaluation under diagnostic code (DC) 
5010-5019, the code for bursitis, which, in turn, rates under 
DC 5003, the code for degenerative arthritis.  DC 5003 does 
not allow for a rating in excess of 10 percent unless two or 
more joints or joint groups are involved, but does provide 
for ratings based on limitation of motion.  There are two 
applicable diagnostic codes in this regard, DC 5260 for 
limitation of flexion, and DC 5261 for limitation of 
extension.  The criteria for rating based on limitation of 
flexion of the knee joint are set forth in Diagnostic Code 
5260 which provides that a noncompensable rating is warranted 
where flexion of the knee is limited to 60 degrees.  A 10 
percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A Veteran may potentially qualify to receive 
separate ratings for limitation of flexion and limitation of 
extension.  See VAOPGCPREC 9-04

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that neither the Veteran's right nor his left 
knee disorder has been shown to produce a limitation of 
either flexion or extension of sufficient severity to warrant 
a rating higher than 10 percent.  At a VA examination of 
January 2008, flexion was to 140 degrees bilaterally, and 
extension was to 0 degrees bilaterally.  At a VA examination 
of January 2005, flexion was to 120 degrees in the right knee 
and 110 degrees in the left knee.  In a VA treatment note of 
April 2003, it was noted the Veteran had a "full ROM [range 
of motion]" bilaterally.  At a VA examination of February 
2002, the Veteran displayed flexion to 95 degrees on the 
right, and to 90 degrees on the left, and extension to 0 
degrees bilaterally.  Thus, the evidence does not indicate 
that a higher rating is justified when using actual ranges of 
motion in either flexion or extension.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board does not find this to be the case here.  
While pain on motion has been clearly documented in the 
record, the exact limitation of motion due to pain has not 
been specified.  On objective examination in January 2008, no 
additional limitation of motion on repetitive use was found.  
The April 2003 VA treatment provider found no weaknesses in 
the Veteran's knees.  Additionally the February 2002 VA 
examiner found that while pain caused an unspecified 
additional limitation of motion, the Veteran's range of 
motion was not affected by "fatigue, weakness, lack of 
endurance, or incoordination."  For all of these reasons, 
the evidence does not indicate that a higher rating for 
either knee is justified when considering painful motion and 
functional loss.  

The Board notes that separate compensable ratings may 
sometimes be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a Veteran also has 
limitation of knee motion which at least meets the criteria 
for a 0 percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, a 10 percent rating is 
warranted for recurrent subluxation or lateral instability 
which is productive of slight impairment of the knee.  A 20 
percent rating is warranted for moderate impairment, and 30 
percent is assigned for severe impairment

In this case the Veteran does not meet the criteria for a 
noncompensable evaluation under DC 5260 or 5261 for his right 
knee.  Moreover, the January 2008 VA examiner specifically 
found there was no instability of the Veteran's knees.  This 
finding was also made by the April 2003 VA treatment 
provider.  Subluxation has not been noted anywhere in the 
medical record.  As such, separate ratings for instability 
are not warranted under DC 5257 for either knee.

The remainder of the diagnostic codes pertaining to the knee 
and leg also do not justify a rating in excess of 10 percent.  
Taking the remaining codes in numerical order, DC 5256 is not 
applicable because there is no ankylosis of the Veteran's 
knees.  The existence of ankylosis is not supported by the 
Veteran's ranges of motion and the January 2008 VA examiner 
explicitly stated there was no joint ankylosis.  DC 5258 is 
applicable where there is cartilage, semilunar, dislocated, 
with frequent episodes of "locking" pain and effusion into 
the joint.  There has been no finding of dislocated, 
semilunar cartilage in either knee in the medical evidence, 
including in x-rays from January 2003, April 2003, or 
February 2002.  Also, the January 2008, April 2003, and 
February 2002 examiners each found no effusion of the joints.  
DC 5259 is not applicable because it does not allow ratings 
in excess of 10 percent.  DC 5262 has not been raised by the 
medical evidence, including the x-rays listed above, and DC 
5263 also does not provide for a rating in excess of 10 
percent.    

In sum, the evidence of record shows that the manifestations 
of the Veteran's right and left knee disabilities have been 
consistent for rating purposes throughout the appeal period, 
and the Board finds that the 10 percent rating currently 
assigned adequately compensates the Veteran for the level of 
disability caused by his conditions.  

B.	Lumbar Spine Disability
At the outset the Board notes that the pertinent rating 
criteria to the Veteran's lumbar spine disability have 
undergone several revisions.  Most recently, the criteria for 
rating diseases and injuries of the spine changed effective 
September 26, 2003, 66 Fed. Reg. 51,454-58 (Aug. 27, 2003) as 
corrected 69 Fed. Reg. 32, 449 (2004) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243 (2005)).  VA also 
amended the criteria for rating intervertebral disc syndrome 
effective September 23, 2002, 67 Fed. Reg. 54,349 (Aug. 22, 
2002) (codified initially at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003) and currently at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005)).  The disability is rated 
according to the older rating criteria prior to the date of 
the amendment and according to the newer criteria beginning 
on the effective date of the change in the rating criteria.  
VAOPGCPREC 7-2003. 	

The Veteran's claim was filed in February 2002.  As such, all 
three versions of the rating criteria for rating diseases and 
injuries of the spine, (the regulations in effect prior to 
September 23, 2002, the regulations effective September 23, 
2002, and the regulations effective September 26, 2003) are 
applicable to the Veteran's claim.  

The Veteran's lumbar spine disability has been rated as 10 
percent disabling under DC 5293, the code for intervertebral 
disc syndrome.  Taking the earliest version of the rating 
schedule first, DC 5293 allows a 20 percent evaluation where 
there is "moderate" intervertebral disc syndrome with 
recurring attacks.  The January 2008 VA examiner found there 
had been no incapacitating episodes due to intervertebral 
disc syndrome in the past 12 months.  The severity of the 
Veteran's low back condition was described as "mild to 
moderate."  There was only a "mild" effect found on 
chores, shopping, exercise, sports, recreation, bathing, 
dressing, toileting, and grooming.   There was no effect 
found on traveling or feeding.  The April 2003 VA treatment 
provider found the Veteran has "mild" degenerative disc 
disease of the lumbar spine.  The medical record contains no 
documentation of recurring attacks.  For these reasons, an 
increased rating is not warranted under the earliest version 
of DC 5293.  

The Board has also considered the application of other 
diagnostic criteria under the earliest version of the rating 
schedule to determine whether a rating in excess of 10 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because the January 2008 VA examiner 
stated there was no history of a vertebral fracture.  
Diagnostic Code 5286 does not apply to the Veteran's claim 
because the Veteran does not have ankylosis of the entire 
spine.  At the January 2008 VA examination, flexion was to 90 
degrees, extension was to 20 degrees, right and left lateral 
flexion were to 30 degrees, and right and left lateral 
rotation were to 30 degrees.  At the VA examination in 
January 2005, flexion was to 75 degrees and right and left 
lateral bending were to 30 degrees.  In the April 2003 VA 
treatment note, flexion was to 90 degrees, extension was to 
20 degrees, right and left lateral bending were to 30 
degrees, and right and left rotation were to 30 degrees.  At 
the VA examination of February 2002, flexion was to 95 
degrees, extension was to 35 degrees, right and left lateral 
bending were to 30 degrees, and right and left rotation were 
to 30 degrees.  These ranges of motion do not support the 
existence of ankylosis.  Moreover, the January 2008 VA 
examiner explicitly stated there was no thoracolumbar spine 
ankylosis.

Diagnostic codes 5287-5288 do not apply because they pertain 
to portions of the spine not currently on appeal.  Diagnostic 
code 5289 does not apply because, again, there is no 
ankylosis of the lumbar spine.  Diagnostic codes 5290-5291 
pertain to portions of the spine not currently on appeal.  
Diagnostic code 5292 allows for a 20 percent rating where 
there is a moderate limitation of motion of the lumbar spine.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  See, 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2).  Given the Veteran's ranges of motion 
listed above, the Board cannot find a moderate limitation of 
motion of the lumbar spine.  Moreover, the January 2008 VA 
examiner described the Veteran's range of motion as 
"normal."

As for the remaining codes, DC 5294 pertains to sacro-iliac 
injury and weakness and has not been raised by the medical 
evidence.  Finally, DC 5295 allows a 20 percent evaluation 
where there is a muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in the standing 
position.  This is not the case here.  At the January 2008 VA 
examination, the examiner specifically found there were no 
muscle spasms associated with the Veteran's back disability.  
This finding was also made by the April 2003 VA treatment 
provider and the February 2002 VA examiner.  Additionally, 
the ranges of motion described above do not indicate a loss 
of lateral spine motion.  In the absence of any evidence of 
muscle spasms or a loss of lateral spine motion, a higher 
rating under DC 5295 is not warranted.

For all of these reasons, the version of the regulation 
schedule in effect prior to September 23, 2002 cannot provide 
the basis for a rating in excess of 10 percent for the 
Veteran's lumbar spine disability.
	
The version of the rating schedule effective September 23, 
2002 also does not allow for a rating in excess of 10 
percent.  With the exception of DC 5293, none of the 
pertinent diagnostic codes were changed by the September 2002 
revisions to the rating schedule, and for the reasons 
described above, they cannot provide the basis for an 
increased rating.  

While DC 5293 for intervertebral disc syndrome was affected 
by the revisions, it too cannot provide the basis for a 
rating in excess of 10 percent.  In the regulations effective 
September 23, 2002, DC 5293 allows for a higher rating of 20 
percent where there is evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past twelve months.  Note 1 to the 
regulation defines an incapacitating episode as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  As noted above, the January 2008 
VA examiner explicitly found there have been no 
incapacitating episodes in the last 12 months.  There is no 
evidence of prescribed bed rest anywhere in the medical 
record.  A higher rating has also been considered under the 
neurological provisions of Diagnostic Code 5293, but this is 
not warranted by the evidence.  At the January 2008 VA 
examination, the Veteran's motor examination was normal, 
muscle tone was normal, there was no muscle atrophy, his 
sensory examination was normal, reflexes were normal, and the 
Veteran denied any neurological symptomatology such as 
incontinence, numbness, dizziness, or paresthesias.  At the 
February 2002 VA examination, motor functioning was intact, 
sensory functioning was intact, and deep tendon reflexes were 
normal and symmetrical.   

For all of these reasons, the version of the regulation 
schedule effective September 23, 2002 cannot provide the 
basis for a rating in excess of 10 percent for the Veteran's 
lumbar spine disability.  

Under the current version of the rating criteria, 20 percent 
evaluation is warranted where there is evidence of 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  Again, as discussed above, 
there have been no documentations of incapacitating episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician. Additionally, the current regulations allow for 
separate neurological evaluations, but again, the evidence 
does not support this.  The current version of the rating 
schedule also allows a rating of 20 percent where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, where the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or where there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Here, the Veteran's range of motion 
measurements discussed above do not support a higher rating 
under the current version of the rating schedule.  Forward 
flexion was to 90 degrees at the January 2008 VA examination.  
His combined range of motion was 230 degrees.  Forward 
flexion at the January 2005 VA examination was to 75 degrees.  
Forward flexion in the April 2003 VA treatment note was to 90 
degrees and the combined range of motion was 230 degrees.  
Forward flexion at the February 2002 VA examination was to 95 
degrees and the combined range of motion was 250 degrees.  As 
described above, there is no evidence of muscle spasm.  
Moreover, the January 2008 VA examiner explicitly stated 
there is no muscle spasm, localized tenderness, or guarding 
severe enough to be responsible for an abnormal gait or 
abnormal spinal contour.  

For all of these reasons, the Board does not find that an 
initial rating in excess of 10 percent is warranted for the 
Veteran's lumbar spine disability.  In reaching this 
conclusion, the Board has considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant 
contends his disability is essentially manifested by pain.  
While pain on motion has been documented in the medical 
record, no findings of fatigue, weakness, lack of endurance, 
or incoordination have been made, and the exact degree by 
which the Veteran's range of motion is limited by pain has 
not been specified.  Moreover, the January 2008 VA examiner 
found there was no additional loss of motion on repetitive 
use, even though there was pain on repetitive use.  
Additionally, the February 2002 VA examiner found that while 
there was an unspecified limitation of motion due to pain, 
there was no limitation of motion due to fatigue, weakness, 
lack of endurance, or incoordination.  Accordingly, the Board 
finds that the 10 percent rating assigned  adequately 
compensates the Veteran for the level of impairment caused by 
his back disability.

C.	Right Wrist Disability
The Veteran's right wrist disability has been rated under DC 
5215, based on limitation of motion of the wrist.  Under this 
code, a 10 percent rating is assigned where dorsiflexion is 
less than 15 degrees or where palmar flexion is limited in 
line with the forearm (0 degrees).  See 38 C.F.R. § 4.71, 
Plate I (2009).
Here, a rating in excess of 10 percent is not warranted.  A 
VA examination of January 2008 revealed ulnar deviation to 40 
degrees, radial deviation to 20 degrees, palmar flexion to 80 
degrees, and dorsiflexion to 60 degrees.  In a VA treatment 
note of June 2004, it was noted that extension was to 60 
degrees and radial deviation was to 15 degrees.  At the 
February 2002 VA examination, the range of the right wrist 
was "normal,' with 70 degrees of dorsiflexion, 80 degrees of 
palmar flexion, 20 degrees of radial deviation, and 45 
degrees of ulnar deviation.  Accordingly the criteria for a 
compensable rating under DC 5215 have not been met.  

The Board considered the applicability of the single other 
diagnostic code pertinent to the wrist, DC 5214.  However, 
this code requires ankylosis for its application.  Normal 
dorsiflexion of the wrist is to 70 degrees, palmar deviation 
is to 80 degrees, ulnar deviation is to 45 degrees, and 
radial deviation is to 20 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2009).  As the ranges of motion described above are 
normal or nearly so, ankylosis cannot be found and the 
application DC 5214 is not warranted.

The Board has additionally considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the appellant contends his disability is essentially 
manifested by pain.  However, while pain on motion has been 
documented, the exact amount by which the range of motion is 
limited by pain has not been specified.  The January 2008 
examiner found there was no additional limitation of motion 
on repetition.  The February 2002 examiner found that the 
range of motion was not additionally limited by pain, 
fatigue, weakness, a lack of endurance, or incoordination.  
As such, the Board finds that the noncompensable disability 
rating assigned adequately compensates the Veteran's 
functional loss, pain, and weakness resulting from his right 
wrist disorder. 

D.	Right Foot Disability
The Veteran has been assigned a noncompensable evaluation for 
his right foot disability pursuant to diagnostic code 5015, 
which, in turn, rates under DC 5003, the code for 
degenerative arthritis.  DC 5003 does not allow for a rating 
in excess of 10 percent unless two or more joints or joint 
groups are involved, but does provide for ratings based on 
limitation of motion.  There diagnostic code that has been 
applied in this regard is DC 5284.  Under DC 5284, a 10 
percent evaluation requires evidence of a "moderate" foot 
injury.  

Here, the Veteran's foot condition was described by the 
January 2008 VA examiner as "mild to moderate."  It was 
determined that his right heel spur has a "mild" effect on 
chores, shopping ,exercise, and sports.  There was no effect 
found on recreation, traveling, feeding, bathing, dressing, 
toileting, and grooming.  There was no objective evidence of 
painful motion, swelling, tenderness, instability, weakness, 
abnormal weight bearing, or muscle atrophy.  The Veteran's 
gait was normal.  The February 2002 VA examiner found no 
signs of painful motion, edema, instability, weakness, or 
tenderness.  There were no vascular changes.  The VA 
treatment notes of record contain no information sufficient 
for rating purposes for this disability.  Based on this 
evidence, the Board cannot find the Veteran's right foot 
disability can be characterized as "moderate."  As such, 
the Board does not find that a compensable rating is 
warranted for the Veteran's right foot disability under DC 
5284. 

The Board further finds that there are no alternate 
diagnostic codes pertaining to the feet that have been raised 
by the medical evidence.  In light of the objective findings 
as detailed above, the Board finds no support for a 
compensable rating for the Veteran's right foot disability, 
even when considering additional functional limitation under 
DeLuca.  As noted above, the January 2008 examiner found no 
evidence of painful motion, tenderness, or weakness, and the 
Veteran reported he does not experience fatigability or a 
lack of endurance.  Accordingly, the Board finds that the 
noncompensable rating assigned appropriately compensates the 
Veteran for the level of impairment caused by his right foot 
disability.

E.	Hypertension
The Veteran seeks an increased rating for her hypertension, 
currently rated as noncompensably disabling under Diagnostic 
Code 7101.  Under Diagnostic Code 7101, a 10 percent rating 
is allowed only where the evidence shows diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more with the continuous use of medication for 
control.

Here, the Board has reviewed the evidence of record and finds 
no basis for assignment of a compensable evaluation under 
Diagnostic Code 7101.  On VA examination in January 2008, the 
Veteran's blood pressure readings were 123/78, 124/80, and 
124/82.  On VA examination in January 2005, the Veteran's 
blood pressure readings were 120/78, 124/82, 140/84, 138/82, 
138/78, 140/82, and 142/82.  At the February 2002 VA 
examination, the Veteran's blood pressure was 144/90, 140/86, 
142/92, 140/92, 138/88, 142/94, 132/94, 128/90, and 130/92.  
VA treatment notes similarly do not support a compensable 
rating.  In May 2003 the Veteran's blood pressure was 140/86 
and in March 2003 it was 130/90.  The medical record 
indicates the Veteran does take continuous medication for 
control, there has been no diastolic blood pressure reading 
over 100, and no systolic blood pressure reading over 160.  
However, previous blood pressure readings have shown elevated 
diastolic pressure readings of 100 or more in the past, and 
as the Veteran requires medication.  Accordingly, a 10 
percent rating is appropriate.  

The Board has considered whether any alternate Diagnostic 
Code might afford a higher rating here.  However, there are 
no alternate Diagnostic Codes relevant to the claim.  Based 
on the foregoing, there is no support for more than a 10 
percent rating for the Veteran's hypertension. 



Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
May 2003, June 2004, and August 2007 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of August 
2007 provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
his claims be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.



The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing.  He has been 
afforded VA examinations.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  




ORDER

An initial increased disability rating in excess of 10 
percent for chondromalacia patella with osteoarthritis of the 
right knee is denied.

An initial increased disability rating in excess of 10 
percent for chondromalacia patella with osteoarthritis of the 
left knee is denied.

An initial increased disability rating in excess of 10 
percent for residuals of a lumbar strain with degenerative 
disc disease and spondylosis is denied.

An initial compensable disability rating for residuals of a 
scaphoid fracture and strain of the right wrist is denied. 

An initial compensable disability rating for a plantar heel 
spur of the right foot is denied. 

An initial 10 percent disability rating for hypertension is 
granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


